Citation Nr: 1503817	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969 in the United States Marine Corps.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 Regional Office (RO) in Togus, Maine rating decision that granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective from June 26, 2008.  

A Board decision dated May 2011 increased the initial rating from 30 percent to 50 percent.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In December 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's May 2011 decision to the extent that it denied the Veteran an initial disability rating in excess of 50 percent.  The Court remanded the appeal to the Board for compliance with the instructions of the Joint Motion.

The matter was most recently remanded by the Board in August 2012, in part to order a VA examination, and is again before the Board.

Regarding the added TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As explained below, the issue of entitlement to a TDIU has been raised by the record, and as such, it is also considered to be on appeal.

The Veteran had a video hearing before the undersigned in April 2011.  A transcript of the proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran submitted independent psychological examinations conducted by P.S., Psy.D., HSPP, dated July 2014 and May 2012.  The July 2014 examination contained recent analysis of the Veteran's mental state, nature and extent of PTSD symptoms and associated occupational and functional impairment.  Of particular note, the July 2014 examination suggests that his PTSD has significantly impaired his occupational functioning, raising the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of a claim for an increased disability rating).

In this regard, the Board observes that while the Veteran appears to continue to work, the clinical findings of P.S. suggest the possibility that such employment can be characterized as sheltered or marginal employment.  The Board recognizes that marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) (2014).  Marginal employment may still be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The July 2014 report noted that in May 2012, the Veteran worked as an independent bookkeeper (with one consultation position) and co-owner and bookkeeper for a local restaurant.  By the July 2014 report, the consultation position had ended due to poor finances and the Veteran's position at the local restaurant, which also had been affected by poor economic circumstances, had shifted.  While poor financial and economic circumstances played a role, the July 2014 examination stressed that the Veteran's mental state directly contributed to his worsened employment situation.  At the restaurant, "directly as a result of [the Veteran's] poor ability to control his emotions and manage work-related tasks," the Veteran's business partner managed many of the operations which had been previously handled by the Veteran.  According to the business partner, when confronted with any stress or change in routine, (i.e., delayed vendor, low customer volume, change in employee schedule), the Veteran became belligerent to the point where he offended employees, vendors, and patrons.  Some patrons no longer frequented the business if they noticed his vehicle was there.  Employees avoided him and communicated with his business partner only.  Vendors threatened to discontinue sales as a result of his actions.  

As such, by the July 2014 report, his involvement in the business had become limited to morning duties of being on location to receive shipments and bookkeeping duties.  In regard to the bookkeeping, he struggled to learn new computer systems and IRS rules, becoming readily angry and giving up.  His business has endured IRS fines/fees due to his inability to learn the necessary bookkeeping skills.  The Veteran and his business partner concurred that their business is in financial trouble in part due to the Veteran's mental condition.  Specifically, he is unable to step into other employee roles when needed or necessary to decrease costs.  He was unable to think clearly to troubleshoot business procedures and costs.  The July 2014 examiner stated: "[The Veteran] is experiencing financial stress, however, the origin of Depression stems from the fact that he cannot function in the full capacity due to PTSD symptoms that interfere with daily functioning including successful management of his business."

The Board also acknowledges that the July 2014 private examiner criticized the December 2013 VA examination.  Specifically, the July 2014 examiner took issue with the VA examiner's finding that the bulk of the Veteran's symptoms were attributable to adjustment disorder, and not his service-connected PTSD.  The Board is having difficulty reconciling the conflicting conclusions of these examinations, and finds that further clarification is needed, particularly in light of the potential for a TDIU award raised by the private examiner's findings.  

In view of the foregoing, the Veteran should be arranged to undergo a new VA examination of his PTSD to determine its current severity; impact on occupational functioning and activities of daily living; and whether the PTSD has rendered the Veteran unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran has not filed a formal claim for a TDIU. However, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

3. Then, the RO or the AMC should forward the Veteran's claims file to an examining psychologist or psychiatrist to provide an opinion with respect to the Veteran's employability and the severity of his service-connected PTSD.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination. 

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.  The examiner is particularly requested to review the July 2014 independent psychological evaluation.  Any indicated studies should be performed.  In the report of the examination, the examiner should:

a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms;

b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD;

c) offer an opinion as to whether the Veteran's service-connected PTSD renders him incapable of obtaining or maintaining substantial gainful employment.  Of particular relevance to this case, the Board notes that the examiner should be advised that "marginal employment" is not considered "substantially gainful employment."  "Marginal employment" generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, "marginal employment" may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold. 

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. When the above has been completed, the case should again be reviewed by the RO or the AMC, to include expressly addressing whether the Veteran is entitled to a TDIU rating and/or an increased rating for his service connected PTSD.  If the criteria for a scheduler TDIU is not met, the RO/AMC must address whether referral for consideration of the claim for TDIU on an extraschedular basis is warranted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


